Exhibit 10.1

 

FIRST AMENDMENT
To
EMPLOYMENT AGREEMENT
Date: August 22, 2011

 

The Employment Agreement dated July 22, 2011 between Edward Jordan and Augme
Technologies, Inc. is hereby amended:

 

1.               EMPLOYMENT: DUTIES AND RESPONSIBILITIES

 

Employer hereby employs Employee as Chief Financial Officer and Principal
Financial Officer of the Company. Subject at all times to the direction of the
Board of Directors of the Employer, Employee shall have direct responsibility
over financial operations, financial accounting and SEC reporting, operational
budgeting, sales costing analysis, billing, and auditor interfacing. Employee
will also perform other services and duties as the Board of Directors shall
determine. Employee’s job sites shall be in the New York/New Jersey metropolitan
area. Employee shall serve, by mutual consent, in such other positions and
offices of the Employer and its affiliates, if selected, without any additional
compensation. Employer agrees that as long as Employee is employed by the
Employer, Employer will use its reasonable best efforts to cause Employee to be
elected as a Director of the Employer.

 

Employee shall confer with the Directors, and other Officers of the Company,
regarding ideas and proposals with respect to the overall financial direction of
the Company.

 

Is replaced with:

 

Employer hereby employs Employee as Chief Financial Officer and Principal
Financial Officer of the Company. Subject at all times to the direction of the
Board of Directors of the Employer, Employee shall have direct responsibility
over financial operations, financial accounting and SEC reporting, operational
budgeting, sales costing analysis, billing, and auditor interfacing. Employee
will also perform other services and duties as the Board of Directors shall
determine. Employee’s job sites shall be in the New York/New Jersey metropolitan
area. Employee shall serve, by mutual consent, in such other positions and
offices of the Employer and its affiliates, if selected, without any additional
compensation.

 

Employee shall confer with the Directors, and other Officers of the Company,
regarding ideas and proposals with respect to the overall financial direction of
the Company.

 

Wherefore, the language: “Employer agrees that as long as Employee is employed
by the Employer, Employer will use reasonable best efforts to cause Employee to
be elected as a Director of the Employer” is removed.

 

 

Edward Jordan

Augme Technologies, Inc.

 

 

Name:

Edward Jordan

 

Name:

Paul Arena

 

 

 

 

 

Signature:

/s/ Edward Jordan

 

Signature:

/s/ Paul Arena

 

 

 

 

 

Date:

August 22, 2011

 

Date:

August 22, 2011

 

--------------------------------------------------------------------------------